eee

 

4 ~*~ i }} 3 |

- Case 1:19-cv-03347-RBJ-SKC Documenti8 Filed 07/08/20

USDC Colorado Page 1 of 2

 

 

 

 

 

15001 East Alameda Parkway, Aurora, CO 80012

 

‘ ‘ , . ” ‘ \ i My
|e . 7 PROCESS RECEIPT AND RETURN
' U.S. Department of Justice FILED . . :
United States Marshals Service US. DISTRICT COURT See "Instructions for Service of Process by 17S, Adarshal”
DISTRICT OF COLORADO
PLAINTIFF 2020 JUL -8 PH 3:39 COURT CASE NUMBER
WYATT T. HANDY, JR, 19-cv-03347-RBJ-SKC
DEFENDANT Sere ne ERI twee TYPE OF PROCESS
CITY OF AURORA, et al LER SiC
BY_____DEP.
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE OFFICER ANTHONY NICHOLS,
AT ADDRESS (Street or RFD, Apartment No., Citv, State and ZIP Code)

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be 6
served in this case

 

Check for service
onUSA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

PERSONAL SERVICE
Signature of Attorney other Originator requesting service on behalf of N PLAINTIFF TELEPHONE NUMBER DATE
s/C. Madrid ( DEFENDANT 303-844-3433 19 Feb 2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated Origin Serve
(Sign only for USM 285 if more .
than one USM 285 is submitted) & No Bis No B13 S/ ?/ 2°

 

 

 

 

 

 

Thereby certify and return that det fave personally served ET have legal evidence of service,

have executed as shown in "Remarks", the process described on the

individual, company, corporatfon, etc., at the address shown above on the on the individual. company, corporation, etc. shown at the address inserted below

 

[] Thereby certify and return that ] am unable to locate the individual, company, corporation, etc_named above (See remarks below)

 

Name and title of individual served (ifnot shown above)

WL Y WILE

Date Time

6-10-00. |_7330__zm

 

 

L Deputy City BLLUK rf?

Address ss (complet te only differ srenythan shown above)

Signature of US Marshal or Deputy

V AEE

 

 

Service Fee Total Mileage Charges Advance Deposits

(including endeavors)

Forwarding Fee Total Charges

Amount owed to US Marshal* or
(Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

anole

ih iz cl bi ss2

 

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
Ne ease Ss A on

Pir sti ae en

OS meme

“gree

See ieee

 

- Case 1:19-cv-03347-RBJ-SKC Document 18 | Filed 07/08/20 | USDC Colorado Page 2 of 2
s fi

-AO 440 (Rev 06/12) Summons ina Civil Action (Page 3)

 

Civil Action No. 19-cv-03347-RBJ-SKC : " ;

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.-4 ()))

This summons for (name of individual and title. ifany) , hiothyn Y th pglé
rT St to
‘was received by me on (date) 3 - 0) - XY) . /

“1 I personally served the summons on the individual at (place)

 

 

on (date) :or

J I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) . and mailed a copy to the,individual’s last known address; or

A served the summons on (name of individual) . hun Sty V2 adlgel . who is

designated by law to accept service of process on behalf of (name of br rganization)

 

0 ate) b “10. 20.

‘J I returned the summons unexecuted because ; or

 

 

 

“J Other (specifiy

t

My fees are $ for travel and $ . for services, for a total of $. 0.00

I declare under penalty of perjury that this information is true.

pae: 6 - 0- 20 SEL CE.

Server's si enature

LZ Yhool Oy 72st

Printed name and title

/ Wi lIA ST Lew Lo env

Server's address

Additional information regarding attempted service, etc:
